Citation Nr: 0825553	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable rating for post-
operative residuals of malignant melanoma.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from March 1999 to May 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision in which the 
RO, inter alia, granted service connection for post-operative 
residuals of malignant melanoma and assigned an initial 
noncompensable rating, effective May 3, 2003.  The veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned in November 2004.  The RO issued a statement of the 
case (SOC) in March 2005; and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later the same month.  

Because the claim for a compensable rating for the veteran's 
service-connected residuals of melanoma involves a request 
for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).

In January 2007, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional notice and development.  After 
accomplishing further action, the AMC continued the denial of 
the claim (as reflected in a May 2008 supplemental SOC 
(SSOC), and returned the matter to the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 3, 2003 effective date of the grant of 
service connection, the veteran's post-operative residuals of 
malignant melanoma consist, primarily, of complaints of neck 
pain, a 3.5-cm. hypo-pigmented scar on the right side of the 
neck, a 4.5-cm. hypo-pigmented scar at the base of the neck, 
and several other scars on the back measuring less than 0.5 
centimeters with area sensitivity on the neck, throat, and 
jaw line; these superficial scars have no characteristics of 
disfigurement, and result in no functional impairment or 
limitation of motion.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an initial 10 percent rating post-operative 
residuals of malignant melanoma have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  4.1, 4.3, 4.7,  4.31, 4.118, Diagnostic Codes 7800-
7805, 7833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a January 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for a higher, 
compensable rating, as well as what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  This letter also requested 
that the veteran submit any pertinent evidence in his 
possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect), and provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the SSOC issued in May 2008 
reflects readjudication of the claim on appeal.  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, post-service private medical records, a 
private physician's statement, and the report of a December 
2003 VA examination.  The record indicates that the veteran 
failed to report for a later scheduled VA examination in 
2007.  Also of record and considered in connection with the 
appeal are various written statements provided by the 
veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim on appeal, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the 
United States  Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.

In the October 2004 rating decision on appeal, the RO granted 
service connection for post-operative residuals of malignant 
melanoma and assigned an initial noncompensable rating, 
effective May 3, 2003; the designated diagnostic codes were 
listed merely as 7833-7805, which appears to be indicative of 
malignant melanoma (Diagnostic Code 7833) rated on the basis 
of residual scarring (Diagnostic Code 7805).  See 38 C.F.R. 
§ 4.27.  

The criteria for evaluation of malignant melanoma are set 
forth in 38 C.F.R. § 4.118.  Under Diagnostic Code 7833, 
malignant melanoma can be rated in a variety of 
classifications; specifically as scars (Diagnostic Codes 
7801-7805); disfigurement of the head, face, or neck 
(Diagnostic Code 7800); or impairment of function (under the 
appropriate body system).  In addition, if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies (i.e., systemic chemo-therapy, x-ray therapy 
more extensive than to the skin, or surgery more extensive 
than wide local excision), a 100 percent rating will be 
assigned from the date of onset of treatment, and will 
continue, with a mandatory VA examination six months 
following the completion of such antineoplastic treatment, 
and any change in evaluation based upon that or any 
subsequent examination will be subject to the provisions of § 
3.105(e).  If there has been no local recurrence or 
metastasis, evaluation will then be made on residuals.  If 
treatment is confined to the skin, the provisions for a 100 
percent rating  do not apply.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805, 7833 (2007).

The veteran's service treatment records reflect that a lesion 
at the base of the neck was discovered during his November 
2002 separation examination.  This was biopsied and the 
veteran was diagnosed with surface spreading malignant 
melanoma, Breslow depth 0.8 mm, Level III, in December 2002.  
Re-excision surgery and a sentinel node biopsy was performed 
in February 2003.  Additional surgery on three other sites 
was performed in March 2003 and two other sites were biopsied 
in April 2003.  At an April 22, 2003 follow-up visit, there 
was no evidence of local recurrence, ulceration, or nodes on 
examination.

In a December 2003 statement, prior to VA examination, the 
veteran reported that since March 2003, he has experienced 
sporadic increased sensitivity in the head, neck, throat and 
jaw line regions.  He complained of tingling and "fuzzy" 
sensations, shooting pressure and pain from the neck to chin, 
and daily pain/pressure in the lower scalp/back of neck 
region.  The veteran added that the pain did not restrict 
movement or his ability to work.  

During a December 2003 VA examination, the veteran indicated 
neck pain and sensitivity on his neck, throat, and jaw line.  
Treatment was completed in March 2003; no time was lost from 
work.  The veteran reported that he can brush his teeth, 
cook, walk, shower, climb stairs, shop, vacuum, dress 
himself, garden, drive a car, take out the trash, and push a 
lawnmower.  He works as a systems analyst.  On examination, 
there were multiple scars.  There was a 3.5-cm. scar on the 
right side of the neck, a 4.5-cm. scar at the base of the 
neck, and several other scars on the back, measuring less 
than 0.5 cm.  Less than 5 percent of total exposed body 
surface (head, hands, face, and neck) and less than 5 percent 
of total body surface (exposed and unexposed) was affected by 
melanoma.  There were no other melanotic or pigmented lesions 
seen.  The neck was noted to be normal with some stiffness 
and paravertebral muscle tenderness.  The neurological and 
muscle examinations were normal.  The diagnosis was malignant 
melanoma with objective findings of multiple body scars.

Private medical records from Prescott Dermatology show that 
three nevi were biopsied in June 2003, and found to be 
benign.

In an August 2004 statement,  N. Y. T., M.D., PhD,  a private 
physician, indicated that the veteran was seen for full body 
skin check-ups for "new moles" in September 2003 and 
February 2004.  Biopsies were performed; however, none were 
malignant.

In a VA Form 9 dated January 24, 2005, the veteran stated 
that the measurements of his neck scars were correctly given 
in the February 20, 2003 operation report.  However, he 
believes that measurements given by the VA examiner were 
incorrectly labeled in cm., not inches.  The veteran 
maintains that his first neck scar is 3.75 inches in length 
and his second neck scar is 4 inches in length.  He added 
that there is some reshaping of the scars and shrinkage 
during and after healing, but according to the size of the 
actual scars, he believes this is not the case.  In support, 
he has supplied two sets of color photographs, the first from 
February 2003 and the second from November 2004.

Initially, the Board notes that the medical evidence of 
record shows that treatment for the veteran's melanoma has 
been confined to the skin (i.e., biopsy and excision), and he 
has not undergone any of the therapies noted above under 
Diagnostic Code 7833.  The record also does not reflect any 
local recurrence.  As such, the post-operative residuals of 
his malignant melanoma are appropriately rated as scarring, 
under Diagnostic Codes 7800-7805 

The RO has designated Diagnostic Code 7805 for rating the 
veteran's post-operative scarring, and has assigned a 0 
percent rating because the veteran does not meet the criteria 
for a compensable rating pursuant to that diagnostic code.  
See 38 C.F.R. § 4.31.  The Board notes, however, that the 
evidence of record does not even suggest that the veteran 
suffers from any impairment of function associated with his 
neck scars that would warrant rating the residual scarring 
under Diagnostic Code 7805.  

Rather, it appears that the veteran's residual neck scars 
should more appropriately be evaluated under Diagnostic Code 
7804, for rating superficial scars that are painful on 
examination are rated as 10 percent disabling.  In this 
regard, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992). 

In this appeal, the veteran has reported subjective 
complaints of shooting pressure and pain from the neck to 
chin and daily pain/pressure in the lower scalp/back of neck 
region.  On VA examination, the neck was noted to be normal 
with some stiffness and paravertebral muscle tenderness.  
While the scars, themselves, have not clearly been shown to 
be painful on examination, given the tenderness noted, along 
with the veteran's complaints of neck pain, and resolving all 
reasonable doubt in the veteran's favor (see 38 C.F.R. 
§ 4.7), the Board finds that the record supports assignment 
of an initial 10 percent rating under Diagnostic Code 7804 
for superficial scars that are painful on examination.  See 
38 C.F.R. § 4.118.  

Because, however, a 10 percent rating is the only rating 
assignable under Diagnostic Code 7804, the Board has also 
considered the applicability of other diagnostic codes 
providing for assignment of more than a 10 percent rating, 
but finds that no  higher rating is assignable under any 
other potentially applicable diagnostic code.  

Under Diagnostic Code 7800, a 10 percent rating is assigned 
for one characteristic of disfigurement; a 30 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or with four or 
five characteristics of disfigurement.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least 1/4 inch 
(0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding 6 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

As indicated above, scars of head, face, and neck may be 
rated under Diagnostic Code 7800; however, the medical 
evidence described above has not revealed any of the 8 
characteristics of disfigurement.  See 38 C.F.R. § 4.118.  
The veteran has not alleged, and the evidence does not show, 
that either of his neck scars is 5 or more inches (13 or more 
cm.) in length or is at least 1/4 inch (0.6 cm.) wide at the 
widest part.  There also is no indication that the surface 
contour of scars is elevated or depressed on palpation, or 
that either scar is adherent to underlying tissue.  Instead, 
it appears that he is claiming that the two neck scars result 
in a hypo-or hyper-pigmented area of skin exceeding 6 square 
inches (39 sq. cm.).  However, since the veteran failed to 
appear for re-examination, the Board has no alternative but 
to consider the claim based on the existing evidence of 
record, which shows examination measurements in cm., not 
inches, as claimed by the veteran.  Even the veteran 
acknowledges that reshaping and shrinkage of scars during, 
and after, healing is normal.  Thus, in the absence of at 
least one characteristic of disfigurement or visible or 
palpable tissue loss and gross distortion or asymmetry, 
assignment of even the minimum, compensable rating under 
Diagnostic Code 7800-much less, one greater than 10 
percent-is not warranted.  See 38 C.F.R. § 4.118.

Alternatively, Diagnostic Code 7801 provides up to a maximum 
40 percent rating for scars that are deep and cause limited 
motion; however, as this diagnostic code is for rating scars 
other than those on the head, face, or neck, it is clearly 
inapplicable.  Likewise, Diagnostic Code 7802 is for rating 
scars other than the head, face, or neck that are 
superficial, that cover an area(s) of 144 square inches or 
greater; in any event, that diagnostic code provides for only 
a 10 percent rating.  Such is also the case with  Diagnostic 
Code 7803, for rating unstable superficial scars, or scars 
where there is frequent loss of covering of skin over the 
scar; even if applicable, this diagnostic code also 
authorizes only a 10 percent rating.  

As a final point, the Board again emphasizes that, in January 
2007, this matter was remanded to the RO, via the AMC, 
primarily to arrange for the veteran to undergo a 
comprehensive VA examination to ascertain the nature and 
extent or severity of all residuals of the veteran's 
melanoma.  An examination was scheduled in  August 2007; 
however, the veteran did not report for the examination.  
Hence, the Board has no alternative but to rate the veteran's 
residuals of malignant melanoma on the basis of the current 
record.  See 38 C.F.R. § 3.655(a).  As indicated above, this 
evidence indicates that the disability is appropriately rated 
on the basis for residual scarring, and that no more than a 
10 percent rating for such scarring is warranted.  The duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

For all the foregoing reasons, an initial 10 percent but no 
higher rating for scarring residual to post-operative 
malignant melanoma is assignable.  Because the 10 percent 
rating represents the greatest degree of impairment shown 
since the effective date of the grant of service connection, 
there is no basis for staged rating of the disability, 
pursuant to Fenderson.  In reaching the decision to grant the 
10 percent rating, the Board has applied the benefit-of-the-
doubt-doctrine, but finds that the preponderance of the 
evidence against assignment of any higher rating.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 10 percent rating for post-operative residuals of 
malignant melanoma is granted, subject to the legal authority 
governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


